          Case 2:19-cv-04933-JAT Document 67 Filed 08/04/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Neil Rusty Bond,                                    No. CV-19-04933-PHX-JAT
10                  Plaintiff,                            ORDER
11    v.
12    Alex M Azar, et al.,
13                  Defendants.
14
15           Before the Court is Plaintiff’s Motion for Reconsideration (Doc. 66). For the
16   following reasons, the motion will be denied.

17   I.      BACKGROUND
18           On July 9, 2021, Plaintiff filed a Motion for Court to Recuse Himself, including an

19   affidavit, under 28 U.S.C. § 144. (Doc. 64). The Court found that Plaintiff’s affidavit was

20   neither timely nor sufficient and denied Plaintiff’s motion on July 15, 2021. (Doc. 65).
21   Plaintiff filed the Instant Motion for Reconsideration (Doc. 66) on July 22, 2021 arguing
22   that his affidavit was both timely and sufficient.

23   II.     LEGAL STANDARD

24           District of Arizona Local Rule of Civil Procedure 7.2(g) governs motions for

25   reconsideration. It provides:

26           The Court will ordinarily deny a motion for reconsideration of an Order
27           absent a showing of manifest error or a showing of new facts or legal
             authority that could not have been brought to its attention earlier with
28           reasonable diligence. Any such motion shall point out with specificity the
       Case 2:19-cv-04933-JAT Document 67 Filed 08/04/21 Page 2 of 4



 1          matters that the movant believes were overlooked or misapprehended by the
 2          Court, any new matters being brought to the Court’s attention for the first
            time and the reasons they were not presented earlier, and any specific
 3          modifications being sought in the Court’s Order. No motion for
            reconsideration of an Order may repeat any oral or written argument made
 4
            by the movant in support of or in opposition to the motion that resulted in the
 5          Order. Failure to comply with this subsection may be grounds for denial of
            the motion.
 6
 7   LRCiv 7.2(g)(1). Manifest error under LRCiv 7.2(g)(1) is “error that is plain and
 8   indisputable . . . that amounts to a complete disregard of the controlling law or the credible
 9   evidence in the record.” Estrada v. Bashas’ Inc., No. CV-02-00591-PHX-RCB, 2014 WL
10   1319189, at *1 (D. Ariz. Apr. 1, 2014) (quoting Black’s Law Dictionary 622 (9th ed.
11   2009)).
12          Further, mere disagreement with a previous order is an insufficient basis for
13   reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
14   1988). A motion for reconsideration “may not be used to raise arguments or present
15   evidence for the first time when they could reasonably have been raised earlier in the
16   litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).
17   “Motions for reconsideration are disfavored and should be granted only in rare
18   circumstances.” Morgal v. Maricopa Cty. Bd. of Sup’rs, No. CIV 07-0670-PHX-RCB,
19   2012 WL 2368478, at *1 (D. Ariz. June 21, 2012).
20   III.   ANALYSIS
21          Plaintiff presents no new facts or legal authority in support of his motion but argues
22   that the court committed what amounts to manifest error in denying his Motion for Court
23   to Recuse Himself. (Doc. 66). Plaintiff first argues that his affidavit was timely because his
24   recusal request does not implicate this matter, but instead implicates any appeal that may
25   come from his upcoming social security administrative hearing. (Doc. 66 at 1–2). This
26   Court, however, is not involved in Plaintiff’s upcoming administrative hearing. Thus, the
27   Court granting Plaintiff’s recusal request would not impact Plaintiff’s upcoming hearing.
28   At best, Plaintiff’s affidavit is premature because the upcoming administrative hearing has


                                                 -2-
           Case 2:19-cv-04933-JAT Document 67 Filed 08/04/21 Page 3 of 4



 1   yet to occur, so any appeal from that hearing is speculative.
 2            As the Court stated in its July 15, 2021 Order, however, even if Plaintiff’s affidavit
 3   was timely his motion would still have been denied as the affidavit was not sufficient. (Doc.
 4   65 at 2–3). Plaintiff argues that his affidavit was sufficient because it alleges that the Court
 5   has personal bias against Plaintiff “other than and absent from this Court’s rulings by this
 6   Court repeatedly ignoring evidence and facts presented by Plaintiff.” (Doc. 66 at 4). As
 7   discussed in the Court’s original Order, sufficient bias for recusal “must stem from an
 8   extrajudicial source,” Liteky v. United States, 510 U.S. 540, 544 (1994), and claims of bias
 9   based entirely on a judge’s rulings in the case are not legally sufficient to support recusal,
10   see Young v. Arizona Dep’t of Env’t Quality, No. CV2001617PHXDGCJZB, 2020 WL
11   5544360, at *2 (D. Ariz. Sept. 16, 2020). (See Doc. 65 at 3). The Court weighed the facts
12   and evidence in this case when issuing its orders, so Plaintiff’s allegation that the Court
13   ignored facts and evidence in reaching its rulings is merely an expression of dissatisfaction
14   in the Court’s rulings. Such dissatisfaction is not a legally sufficient reason for recusal. See
15   Young, 2020 WL 5544360, at *2.
16            Plaintiff argues, without legal support, that “an extrajudicial origin [for bias] is not
17   an exclusive basis for disqualification.” (Doc. 66 at 4). While there may be non-
18   extrajudicial causes for recusal, a Plaintiff’s dissatisfaction with a court’s weighing of the
19   evidence or legal rulings is not such a cause. See Young, 2020 WL 5544360, at *2.
20   IV.      CONCLUSION
21            While Plaintiff may disagree with the Court’s July 15, 2021 Order, mere
22   disagreement with a previous order is an insufficient basis for reconsideration. See Leong,
23   689 F. Supp. at 1573. As Plaintiff has presented no new facts or law and has not shown
24   “error that is plain and indisputable . . . that amounts to a complete disregard of the
25   controlling law or the credible evidence in the record,” Estrada, 2014 WL 1319189, at *1,
26   he has failed to show that the Court should reconsider its previous order.
27            Accordingly,
28   ///


                                                    -3-
     Case 2:19-cv-04933-JAT Document 67 Filed 08/04/21 Page 4 of 4



 1      IT IS ORDERED DENYING Plaintiff’s Motion for Reconsideration (Doc. 66).
 2      Dated this 4th day of August, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
